DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 16-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The instant claim 16 is indefinite for the following reasons:
For the formula HnSiCl4-n, when n is 4, the compound would be H4Si or SiH4, which is not a chlorosilane.
There is no clear antecedent basis for “the gas” in the limitation “the superficial velocity of the gas in the fluidized-bed reactor” (uL), does “the gas” refer back to the “HCl-containing reaction gas”?
It is unclear what are the “points” in the limitation “points are imaged on an area”.
For “ρF” and “VF
For “Utotal, wetted”, there is not antecedent basis for “the wetted perimeter of all internals in the fluidized-bed reactor”, it is further unclear what is “wetted perimeter”, how the perimeter gets wet and how much wetness must it be for “wetted perimeter”.

For the instant claim 18, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “0.1 to 1.8 m”, and the claim also recites “0.8 to 1.7 m” and “0.9 to 1.6 m” which are the narrower statements of the range/limitation.  The claim 18 is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

For the instant claim 36, it is unclear if the required amount of the catalyst is for both A) and B), if yes, it appears that there is no sufficient support in the instant specification for such range for A).  On page 16, line 30 to page 17, line 12, the disclosed amount of catalyst from 0.1 to 20% by weight appears for the second process (process B), not for the first process (process A).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        August 14, 2021